Citation Nr: 1449963	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  13-04 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to initial ratings for posttraumatic stress disorder (PTSD) in excess of 10 percent prior to October 22, 2013, and in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1948 to February 1952 and from July 1955 to July 1958.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that assigned an initial rating of 10 percent for the Veteran's PTSD. 

While the case was previously in remand status, an October 2013 rating decision increased the rating to 30 percent, effective October 22, 2013.  When the case was most recently before the Board in May 2014, it was remanded for further development.  While the case was in remand status, an October 2014 rating decision increased the rating to 50 percent, effective October 22, 2013. 

The record before the Board consists solely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  

In November 2013, the Veteran claimed entitlement to Aid and Attendance benefits.  Additionally, during his July 2014 VA examination, the examiner determined the Veteran was not presently capable of managing his financial affairs.  These matters have not been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.
.

FINDINGS OF FACT

1.  During the period prior to October 22, 2013, the Veteran's PTSD was manifested by social and occupational impairment that most nearly approximated occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  From October 22, 2013, the impairment from the Veteran's PTSD has more nearly approximated reduced reliability and productivity than deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent, but not higher, have been met from June 8, 2010, to October 21, 2013, for PTSD.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for a disability rating in excess of 50 percent for PTSD from October 22, 2013, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided all required notice for the PTSD claim in letters mailed in June 2010, prior to the initial adjudication of the claim.  

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has been afforded appropriate VA examinations to address the severity of his service-connected PTSD, most recently in July 2014.  The Veteran has not asserted, and the evidence of record does not show, that his disability has increased significantly in severity since that examination.  Additionally, the Veteran was afforded an opportunity for a hearing before a Decision Review Officer or before the Board, but declined to do so.  

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claim. 

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2014).

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2014).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).



Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.

The Veteran filed his claim for service connection for PTSD in June 2010.  The RO granted the claim, and awarded a 10 percent rating, effective June 8, 2010.  As noted above, the rating for the period beginning October 22, 2013, was ultimately increased to 50 percent.  

PTSD is rated under the General Rating Formula for Mental Disorders.  In pertinent part, it provides the following:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.......................................................10

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) . . . . . . . . . . . . . . . . . . . 30

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . .. . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9411.

The evidence considered in determining the level of impairment under the Rating Schedule for PTSD is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The DSM-IV provides for a global assessment functioning (GAF) score of 41-50 for serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF rating of 51-60 is assigned for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  While a GAF rating of 60-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  DSM-IV, 46-7.  

Here, the Board notes at the outset that the Veteran's GAF scores have ranged from 49 to 72 throughout the pendency of this claim.  In determining the proper rating for the Veteran, the Board considers the GAF scores to be assistive and probative evidence; however, the scores alone are neither dispositive nor more probative than the actually described symptoms in the record.  In fact, the Board has found the actually described symptoms more consistent than the GAF scores in this case.

In the course of the Veteran's June 2011 VA examination, the Veteran indicated he had not received recent treatment for his psychiatric disorder; however, he indicated he was taking Paxil for his mood.  He stated he was married for 28 years to his spouse, and also indicated he had good relationships with his spouse and friends.  The Veteran reported that he enjoyed reading and watching television, and attended church on a regular basis.  He also stated he worked for Chrysler for 30 years, and retired in the normal course.  The Veteran reported experiencing guilty feelings of his military experiences.  He also stated he experienced recurrent distressing dreams of his experiences in Korea.  He further stated he engaged in efforts to avoid thoughts, feelings or conversations associated with his experiences in service.  The Veteran told the examiner he avoided activities and situations that would arouse recollections of his experiences in combat.  He also endorsed anxiety attacks.  The examiner described the Veteran's overall symptoms as moderate.  The examiner indicated the Veteran's thought process was normal, with no evidence of delusions or hallucinations found.  The Veteran also did not exhibit inappropriate behavior or panic attacks during his examination.  At that time, the Veteran denied the presence of homicidal or suicidal thoughts, and his impulse control was described as good by the examiner.  The Veteran's psychiatric disorder did not prevent him from maintaining his personal hygiene or performing his activities of daily living.  The Veteran's speech, and appearance were found to be normal.  He was also noted to be fully oriented.  The examiner diagnosed the Veteran with PTSD, and indicated his GAF score at that time was 55. 

The Board has reviewed the Veteran's outpatient treatment notes for the period of June 2010 through July 2014.  These notes show the Veteran was initially diagnosed with PTSD following a Geriatric Psychiatric evaluation in June 2010.  At that time, the Veteran was also noted to have a cognitive disorder, as a result of his 2006 cerebrovascular accident (stroke).  During that examination, and since that time, the Veteran's notes show consistent reports of an anxious and depressed mood, nightmares, flashbacks, intrusive thoughts, and poor concentration. 

The Veteran was afforded a second VA examination in October 2013.  The examiner indicated the Veteran's GAF score at that time was 72.  The Veteran stated he continued to attend church regularly.  The examiner found no evidence of hallucinations or delusional thoughts.  The Veteran also denied suicidal or homicidal ideations.  However, the examiner did indicate the Veteran experienced symptoms of depressed mood, anxiety, nightmares, efforts to avoid thoughts and activities that would arouse bad memories, difficulty concentrating, and an exaggerated startle response.  

The Veteran underwent a third VA examination in July 2014.  At that time, the Veteran again endorsed sleep impairments/nightmares, anxiety, depression, memory loss, trouble concentrating, intrusive thoughts, avoidance of distressing memories, an exaggerated startle response, and flashbacks.  During examination, the Veteran also indicated he experienced irritability with angry outbursts.  The examiner stated the Veteran was hypervigilant.  The Veteran's affect was described as constricted.  Further, the examiner indicated the Veteran's emotional state was persistently negative.  The Veteran was again diagnosed with PTSD, and in sum, the examiner determined the Veteran's disability resulted in reduced reliability and productivity.  Additionally, the Veteran was noted to be incapable of managing his financial affairs.  The examiner could not state, without resort to speculation, whether the Veteran's memory and concentration impairments were attributable to his PTSD or non-service related stroke, as those symptoms are known to be consequentially related to both PTSD and strokes.  As such, the Board has resolved the benefit of the doubt in favor of the Veteran and attributed these symptoms to his PTSD.

The Board has considered the Veteran's GAF scores, reports of VA examinations, outpatient treatment reports from the Detroit VAMC, as well as the lay statements provided by the Veteran. 

In sum, the manifestations of the PTSD were noted to result in moderate symptoms during his June 2011 VA examination.  His outpatient treatment notes and June 2011 VA examination show the Veteran consistently exhibited an anxious and depressed mood and poor concentration during the period of June 2010 to October 2013.  Additionally, the Veteran reported flashbacks, intrusive thoughts, as well as chronic sleep impairments/nightmares.  The Board finds these symptoms most closely approximate the criteria for a 30 percent rating for PTSD. 

However, the Board has determined the nature, severity, and frequency of the symptoms suggested by the 50 percent rating criteria are not shown at any time prior to October 22, 2013.  The Veteran did not exhibit flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships prior to that date.  38 C.F.R. § 4.130, Diagnostic Code 9411.  While it is not necessary for these specific symptoms to be shown in order to merit the assignment of a 50 percent or higher disability evaluation for PTSD, the symptoms recited in the schedular criteria suggest the type and degree of symptoms, or their effects, that would justify a higher evaluation.  Here, neither the lay nor the medical evidence reflects symptomatology that more nearly approximates the criteria for a higher disability evaluation.  

For the period beginning October 22, 2013, the Board has reviewed the symptoms and GAF score reported by the examiner, as well as the Veteran's outpatient treatment notes, and found the Veteran's disability picture does not more nearly approximate the criteria for a disability evaluation in excess of 50 percent.  In so finding, the Board notes there is no evidence of delusions, hallucinations, or grossly inappropriate behavior exhibited by this Veteran.  He has been able to perform activities of daily living and is oriented to person, time, and place.  Additionally, while mild memory impairments were endorsed by the Veteran in the July 2014 VA examination report, there is no indication that it is of such a severity that he forgets names of close relatives, his own occupation, or his own name.  No medical professional ever opined, and the evidence does not otherwise show, that the social and occupational impairments from the disability more nearly approximate the deficiencies in most areas required for a 70 percent rating than the reduced reliability and productivity contemplated by a 50 percent rating at any time during the period of the claim.

For these reasons, the Board finds that an initial rating of 30 percent, and no more, is warranted from June 8, 2010, to October 21, 2013, and a rating of 50 percent is warranted thereafter.

Additional Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a rating in excess of the 30 and 50 percent ratings assigned.  

The Board has considered whether the case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected disability, as discussed above, are contemplated by the schedular criteria.  There is no indication in the record that the average industrial impairment from this disability would be in excess of that contemplated by the assigned ratings.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 


ORDER

The Board having determined that the Veteran's PTSD warrants a 30 percent rating, but not higher, from June 8, 2010, to October 21, 2013, and 50 percent rating thereafter, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


